Exhibit 10.1

Execution Copy

FIRST AMENDMENT AGREEMENT

THIS FIRST AMENDMENT AGREEMENT (this “Amendment”) is dated as of June 30, 2010,
between ASSURANCEAMERICA CORPORATION, a Nevada corporation (the “Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor in interest by merger to
WACHOVIA BANK, NATIONAL ASSOCIATION (“Lender”);

W I T N E S S E T H :

WHEREAS, the Borrower and the Lender are parties to that certain Loan Agreement,
dated as of July 17, 2009 (as amended, the “Loan Agreement”);

WHEREAS, the Borrower has requested that Lender amend certain provisions of the
Loan Agreement and the Lender has so agreed, subject to the terms and conditions
hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the parties hereto agree as follows:

1. Definitions; Amendment a Loan Document. Unless otherwise specifically defined
herein, each capitalized term used herein which is defined in the Loan Agreement
shall have the meaning assigned to such term in the Loan Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Loan Agreement shall from and after the date hereof
refer to the Loan Agreement as amended hereby. This Amendment is a Loan
Document.

2. Amendments. Effective upon satisfaction of the terms and conditions to
effectiveness set forth in Section 10 hereof:

(a) Section 1.1(i) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

(i) Subject to the terms and conditions of this Agreement, including, without
limitation, the Post-Closing Funding Conditions (defined in Section 2.1(e)
below), Lender hereby agrees to make advances to Borrower under a revolving loan
facility from time to time from the date of this Agreement (the “Closing Date”)
through July 16, 2011, (the “Maturity Date”), in the aggregate principal amount
not exceeding ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS
($1,500,000.00) (the “Revolving Loan Facility”; the Revolving Loan Facility,
along with all other financial accommodations provided by the Lender to the
Borrower under the terms of this Agreement from time to time, the “Loan
Facility”). The proceeds of the Loan Facility shall be used as follows: (i) to
fund the purchase price and transaction costs incurred for Permitted
Acquisitions (defined on Schedule 1.1 attached hereto), provided that advances
to fund Permitted Acquisitions consisting of acquisitions of managing general
agencies may not exceed $500,000 in the aggregate for all such managing general
agencies purchased, (ii) to fund short-term loans with maturities not exceeding
45 days (or the Maturity Date, if sooner) by Borrower to AAIC (defined below)
from time to time at the end of any fiscal quarter of AAIC not exceeding
$500,000 in the aggregate at any time outstanding and (iii) otherwise solely for
Borrower’s working capital needs in the ordinary course of business and general
corporate needs in the ordinary course of business from time to time. The
principal amount of the Loan Facility outstanding at any time shall be evidenced
by a revolving loan note issued by Borrower payable to the order of Lender dated
as of even date herewith (as amended or otherwise modified from



--------------------------------------------------------------------------------

time to time, “Note”). Borrower may borrow, prepay and reborrow advances under
the Loan Facility at any time through but not including the Maturity Date.

(b) A new Section 1.1(vi) of the Loan Agreement is hereby added as follows:

(vi) Borrower agrees that the outstanding principal balance of the Revolving
Loan Facility shall be repaid in full and no loans under the Revolving Loan
Facility may be outstanding for at least one period of 30 consecutive days
during each 12 month period in which this Agreement is in effect.

(c) Section 4.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

SECTION 4.10. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows, calculated in accordance with GAAP consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions below):

(a) Minimum Fixed Charge Coverage Ratio. A minimum Fixed Charge Coverage Ratio,
tested quarterly, commencing with the fiscal quarter ending June 30, 2010, and
for each quarter thereafter, of not less than (i) 1.10 to 1.0 for each of the
fiscal quarters ending June 30, 2010, and September 30, 2010, and (ii) 1.25 to
1.0 for each fiscal quarter thereafter. “Fixed Charge Coverage Ratio” means, for
the Borrower and its Subsidiaries for the fiscal quarter ending June 30, 2010,
and thereafter, the quotient of (x) net income for the trailing 12 month period
plus, to the extent deducted from net income for the trailing 12 month period,
the sum of (i) interest expense, (ii) income tax expense, (iii) depreciation,
depletion, and amortization, (iv) non-cash stock option expenses for such period
not exceeding $500,000 for such period and (v) asset write-downs pertaining to
acquisitions, non-cash write-downs and non-cash charges resulting from changes
in GAAP accounting principles for such period not exceeding $500,000 in the
aggregate for such period, minus unfinanced capital expenditures for such
period; divided by (y) the sum of (i) interest expense for the trailing 12 month
period, (ii) cash taxes paid for the trailing 12 month period, (iii) dividends
and distributions (defined below) paid in the trailing 12 month period (other
than dividends and distributions paid to the Borrower or a Subsidiary), and
(iv) scheduled principal payments on long-term debt (including, without
limitation, the payments made in the 12 month period before maturity thereof and
all other current maturities of long-term debt) and payments made with respect
to the Debt of AAIC or AATC under the Indenture paid in the trailing 12 month
period. As used herein, “long-term debt” shall mean debt with a maturity no
sooner than the date that is 1 year from the date incurred.

(b) Minimum Net Worth. A Net Worth as of the last day of any fiscal quarter of
at least (i) $12,000,000 for the fiscal quarter ending on June 30, 2010, and
(ii) the Minimum Amount for each fiscal quarter thereafter. “Minimum Amount”
means, for any fiscal quarter, beginning with the fiscal quarter ending on
September 30, 2010, the Net Worth required under this Section 4.10(b) for the
prior fiscal quarter plus 50% of Borrower’s and its Subsidiaries’ positive net
income for such fiscal quarter. “Net Worth” means, determined in accordance with
GAAP, Borrower’s total assets minus Borrower’s total liabilities, each on a
consolidated basis; provided, however, the calculation of Net Worth shall
exclude the following items (if resulting in a reduction of Net Worth) not
exceeding $2,500,000 in an aggregate, cumulative amount that are incurred after
the Closing Date: asset write-downs pertaining to acquisitions, non-cash
write-downs and non-cash charges resulting from changes in GAAP accounting
principles.

(d) The definition of “Target Company” contained in Schedule 1.1 to the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

2



--------------------------------------------------------------------------------

“Target Company” means a broker agency or managing general agency business, each
substantially in the same line of business (or lines of business reasonably
related thereto) conducted by Trustway Insurance Agencies, LLC, Trustway
T.E.A.M., Inc. and AssuranceAmerica Managing General Agency LLC on the date of
this Agreement.

3. Restatement of Representations and Warranties. The Borrower hereby represents
and warrants that, as of the date of this Amendment, and after giving effect to
the terms of this Amendment, there exists no Default or Event of Default. The
Borrower hereby restates and renews each and every representation and warranty
heretofore made by it in the Loan Agreement and the other Loan Documents as
fully as if made on the date hereof, except to the extent (i) expressly amended
in Section 2 above and (ii) that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and complete on and as of such earlier date).

4. Effect of Amendment; No Novation or Mutual Departure. The Borrower expressly
acknowledges and agrees that there has not been, and this Amendment does not
constitute or establish, a novation with respect to the Loan Agreement or any of
the Loan Documents or any debt or other obligations owed by Borrower to Lender.
The amendments set forth in Section 2 above shall be deemed to have prospective
application only, unless otherwise specifically stated herein. Notwithstanding
the foregoing, the agreements of Lender contained in this Amendment shall not
(i) apply to any other past, present or future noncompliance with any provision
of the Loan Agreement or any of the other Loan Documents, (ii) impair or
otherwise adversely affect the Lender’s right at any time to exercise any right
or remedy in connection with the Loan Agreement or any of the other Loan
Documents, or (iii) except as expressly set forth in Section 2 above, (1) amend,
modify or otherwise alter any provision of the Loan Agreement or any of the
other Loan Documents, or (2) constitute a mutual departure from the terms,
covenants, conditions and agreements contained in the Loan Agreement or any of
the other Loan Documents other than as expressly agreed to in Section 2 above.
Nothing in this Amendment shall affect or limit the Lender’s right to require
payment of debt and other obligations owing from the Borrower to the Lender
under, or to require strict performance of the terms, covenants, conditions and
agreements contained in the Loan Agreement and the other Loan Documents, to
exercise any and all rights, powers and remedies under the Loan Agreement or the
other Loan Documents or at law or in equity, or to do any and all of the
foregoing, immediately at any time after the occurrence of a Default or an Event
of Default.

5. Borrower Ratification, Reaffirmation and Release. The Borrower hereby
restates, ratifies and reaffirms each and every term, covenant and condition set
forth in the Loan Agreement and the other Loan Documents effective as of the
date hereof. The Borrower acknowledges, agrees, represents and warrants that the
Loan Agreement and the other Loan Documents, as amended and affected by this
Amendment, constitute legal, valid, binding and enforceable obligations of
Borrower as of this date, free from any defense, counterclaim, offset or
recoupment. The Borrower hereby waives, releases and discharges Lender from any
and all claims, demands, actions or causes of action arising out of or in any
way relating to the Loans and the other Obligations, the Loan Agreement and the
other Loan Documents and any documents, agreements, dealings, or other matters
connected with the Loans, any letter of credit or other Obligations, including,
without limitation, all known and unknown matters, claims, transactions, or
things occurring prior to the date of this Amendment related to the Loans, any
letter of credit or other Obligations.

6. Other Obligor Consent, Ratification, Reaffirmation and Release. Each of the
undersigned “Guarantors” hereby: (i) acknowledges receipt of this Amendment,
(ii) consents to the execution and delivery of this Amendment by the parties
thereto and (iii) reaffirms all of its guarantee obligations and other covenants
and agreements under the guaranty agreement (“Guaranty”) executed and delivered
by it in favor of Lender and agrees that none of its guarantee obligations and
other covenants and agreements shall be affected by the execution and delivery
of this Amendment. Each Guarantor further acknowledges, agrees, represents and
warrants that the Loan Agreement and the other Loan Documents, as amended and

 

3



--------------------------------------------------------------------------------

affected by this Amendment, constitute legal, valid, binding and enforceable
obligations of Borrower and each Guarantor as of this date, free from any
defense, counterclaim, offset or recoupment. Each Guarantor hereby waives,
releases and discharges Lender from any and all claims, demands, actions or
causes of action arising out of or in any way relating to the Loans and the
other Obligations, the Loan Agreement and the other Loan Documents and any
documents, agreements, dealings, or other matters connected with the Loans, any
letter of credit or other Obligations, including, without limitation, all known
and unknown matters, claims, transactions, or things occurring prior to the date
of this Amendment related to the Loans, any letter of credit or other
Obligations.

7. Counterparts; Section References. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and transmitted by facsimile to the other parties, each of which when so
executed and delivered by facsimile shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument. Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto evidenced hereby.

8. Further Assurances; Reimbursement of Lender Expenses. The Borrower agrees to
take such further actions as the Lender shall reasonably request in connection
with this Amendment to evidence the agreements contained in this Amendment.
Borrower agrees to pay directly or reimburse Lender for all of Lender’s
reasonable and actual fees and expenses outstanding relating to the Loan
Agreement, including, but not limited to, any and all reasonable and actual
filing fees, recording fees, and reasonable and actual expenses and fees of
Lender’s legal counsel, incurred in connection with the preparation, amendment,
modification or enforcement of this Amendment (and any prior amendments), the
Loan Agreement, and any and all documents executed and delivered in connection
herewith or therewith.

9. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with, the laws of the State of Georgia.

10. Conditions Precedent. This Amendment shall become effective only upon
(a) execution and delivery of this Amendment by the parties hereto and
(b) payment to the Lender, in immediately available funds, of (i) a fully earned
and non-refundable renewal fee equal to $5,625 and (ii) Lender’s reasonable and
actual legal fees and expenses incurred in connection with this Amendment.

[SIGNATURES CONTAINED ON FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the day and year first above written.

 

LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION     TRUSTWAY INSURANCE
AGENCIES, LLC By:   /s/ Brian Martin     By:   /s/ John Mongelli Name:   Brian
Martin     Name:   John Mongelli Title:   Senior Vice President     Title:  
Chief Financial Officer

 

BORROWER:     ASSURANCEAMERICA CORPORATION     TRUSTWAY T.E.A.M., INC. By:   /s/
John Mongelli     By:   /s/ John Mongelli Name:   John Mongelli     Name:   John
Mongelli Title:   Chief Financial Officer     Title:   Chief Financial Officer

 

   

ASSURANCEAMERICA MANAGING

GENERAL AGENCY LLC

      By:   /s/ John Mongelli       Name:   John Mongelli       Title:   Chief
Financial Officer

GUARANTORS:

 

5